Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
The amendment filed on 14 March 2022 presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention.	The elected invention of original claim 14 includes the limitations that the first bracket portion and the second bracket portion are configured to “be engaged and interlock mechanically at one or more points by meeting of complimentary features on the first bracket potion and the second bracket portion in order to mount the frame mountable vehicle equipment to the vehicle chassis; and wherein the second bracket portion has an overhanging lip or an extension; wherein the top surface of the first bracket portion can contact an underside of the overhanging lip or the extension of the second bracket portion”.  However, this limitation has been deleted from claim 14.  The limitations “the second bracket portion including one or more protrusions and a receiving portion having a cavity” and “one or more protrusions of the second bracket portion are configured to be received in the cavity of the receiving portion of the first bracket portion and the elongate member portion of the first bracket portion is configured to be received by the receiving portion of the second bracket portion” have been added.  Thus there is two-way distinctness between the two claims.  	Similarly, there is two way distinctness between elected original claim 14 and new claim 34.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



March 28, 2022